F I L E D
                                                       United States Court of Appeals
                                                               Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                              NOV 28 2003
                         FOR THE TENTH CIRCUIT
                                                         PATRICK FISHER
                                                                   Clerk


YERICHO YISRAEL,

            Plaintiff-Appellant,

v.                                               No. 03-3084
                                         (D.C. No. 01-CV-2277-GTV)
JANICE D. RUSSELL, Johnson                         (D. Kan.)
County, Kansas, District Judge, in her
personal and official capacities;
JAMES FRANKLIN DAVIS, Johnson
County, Kansas, District Judge, in his
personal and official capacities;
PATRICK D. MCANANY, Johnson
County, Kansas, Chief District Judge,
in his personal and official
capacities; STEVE LEBEN, Johnson
County, Kansas, District Judge, in his
personal and official capacities;
ELLEN AISENBREY, attorney, in
her individual, professional and
assumed official capacities;
KATHLEEN L. SLOAN, District
Court Trustee, in her personal and
official capacities; JIM
ROBERTSON, Director, Kansas
Department of Social and
Rehabilitation Services, Child
Support Enforcement Agency; DOUG
NOLAN, Kansas Department of
Social and Rehabilitation Services,
Child Support Enforcement Agency,
in his personal and official
capacities; KAYE A. LONG, Kansas
Department of Social and
Rehabilitation Services, Child
Support Enforcement Agency, in her
personal and official capacities;
HOWARD COATNEY, MSW,
LSCSW, Clinical Social Worker,
Therapist, Consultant, Pastoral Care
and Counseling Intern, Vineyard
Christian Fellowship of Kansas City,
in his personal and assumed official
capacities; CHARLES O.
ROSSOTTI, Commissioner, Internal
Revenue Service, in his official
capacity; PAUL O’NEILL, Secretary
of the United States Department of
the Treasury, in his official capacity;
WADE F. HORN, Assistant Secretary
for Children and Families, United
States Department of Health and
Human Services, in his official
capacity; K. KING BURNETT,
President, National Conference of
Commissioners on Uniform State
Laws; JOHN ASHCROFT, United
States Attorney General,

             Defendants-Appellees.



                           ORDER AND JUDGMENT           *




Before MURPHY , HARTZ , and McCONNELL , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                          -2-
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Plaintiff Yericho Yisrael, proceeding pro se, appeals the district court’s

order dismissing his amended complaint brought to redress violations of his rights

caused by orders issued by a Kansas state divorce court. Exercising jurisdiction

under 28 U.S.C. § 1291, we affirm.

                                     Background

      We provide only a brief summary of the underlying facts essential to our

discussion. Mr. Yisrael’s wife moved to Kansas from the family home in

Tennessee, taking the couple’s children with her. Once in Kansas, she filed for a

divorce and sought orders for child custody and support. Mr. Yisrael declined to

submit to the jurisdiction of the State of Kansas. Accordingly, the Kansas state

court ruled that it lacked in personam jurisdiction over him so it could not enter

orders pertaining to property division and spousal maintenance. The Kansas state

court determined, however, that it did have jurisdiction to dissolve the marriage,

to enter an order awarding custody of the children to Mr. Yisrael’s former wife, to

provide for child visitation with Mr. Yisrael, and to require Mr. Yisrael to pay

child support. Mr. Yisrael did not participate in the divorce proceedings except to


                                         -3-
make a limited appearance to challenge jurisdiction. He did not appeal the

divorce court’s decree. Instead, he filed the underlying action in a Kansas federal

district court, alleging that the divorce proceedings and all who participated in

them or facilitated them in some way violated his civil rights. He sought damages

under RICO and 42 U.S.C. §§ 1983, 1985(3) and 1986. He also brought claims

under Kansas state law for conspiracy, intentional infliction of emotional distress,

defamation, libel, and fraud. In addition, he requested declaratory relief. The

federal district court dismissed the case.

       Mr. Yisrael appeals. He asserts that the federal court was required to

evaluate whether the Kansas state court had jurisdiction to enter its orders in the

divorce proceedings and that the jurisdictional issue is separate and apart from the

merits of the divorce orders. He further maintains that once the district court held

that it lacked jurisdiction to review the state-court’s orders, its additional rulings

were void. The defendants-appellees urge this court to affirm all of the district

court’s rulings. Mr. Yisrael fully addressed all of those arguments in his six

voluminous reply briefs, which were filed with court permission.

                                 Standards of Review

       We review de novo a district court’s decision to dismiss for lack of

subject-matter jurisdiction.   Kenmen Eng’g v. City of Union , 314 F.3d 468, 473

(10th Cir. 2002). We also review de novo an order dismissing a complaint for


                                             -4-
failure to state a claim for relief under Rule 12(b)(6) of the Federal Rules of Civil

Procedure, using the same standard applied by the district court.      Ordinance 59

Ass’n v. United States Dep’t of Interior Sec’y     , 163 F.3d 1150, 1152 (10th Cir.

1998). “We accept as true all well-pleaded facts, as distinguished from

conclusory allegations, and view those facts in the light most favorable to the

nonmoving party.”       Maher v. Durango Metals, Inc. , 144 F.3d 1302, 1304

(10th Cir. 1998).   Because plaintiff is representing himself on appeal, his

pleadings will be liberally construed. Haines v. Kerner, 404 U.S. 519, 520

(1972).

                                          Analysis

       The Rooker-Feldman doctrine provides that federal courts, other than the

United States Supreme Court, lack jurisdiction to entertain claims for review of

state-court judgments.     See Dist. of Columbia Court of Appeals v. Feldman      ,

460 U.S. 462, 486 (1983);      Rooker v. Fid. Trust Co. , 263 U.S. 413, 415-16 (1923).

The doctrine “applies to     all state-court judgments, including those of intermediate

state courts.”   Kenmen Eng’g , 314 F.3d at 473, 478. It also applies to claims

“inextricably intertwined” with a state-court judgment.      Id. at 475. If a plaintiff

could have raised a constitutional issue in a direct appeal of the state-court order,

he may not bring that claim under 42 U.S.C. § 1983 seeking to modify the

state-court judgment.      Facio v. Jones , 929 F.2d 541, 544 (10th Cir. 1991).


                                             -5-
       To determine if Rooker-Feldman applies, we look to the relief Mr. Yisrael

seeks. Kenmen Eng’g , 314 F.3d at 476. He requests a federal-court judgment

setting aside the Kansas divorce orders.      See, e.g., Reply Br. to Judicial

Defendants, at 22 (“Yisrael never asked for appellate review to change or modify

the Kansas State Court Orders, but rather to declare it [sic] null and void.”).

Mr. Yisrael argues emphatically that       Rooker-Feldman does not apply because the

federal court can grant him relief without evaluating the merits of the state-court

orders. But because the relief he seeks from the federal court is an order setting

aside the state-court orders, his federal claims are inextricably intertwined with

those orders. See Kenmen Eng’g , 314 F.3d at 476-77 (holding federal claims

were inextricably intertwined with state-court order because relief sought by

federal-court plaintiff was ruling vacating state-court order). Therefore, we

conclude that the federal district court correctly applied    Rooker-Feldman and held

that it was without jurisdiction to review any rulings by the Kansas state court.

       We now turn to the remainder of the federal district court’s rulings. We

must reject Mr. Yisrael’s view that once the district court determined it lacked

jurisdiction over the state-court orders, its further holdings were moot. To the

contrary, Mr. Yisrael’s claims against the defendants were independent of his

request to declare the Kansas state court’s orders null and void.




                                             -6-
      As noted above, Mr. Yisrael’s claims against all defendants were based on

their actions related to the divorce case. We have carefully reviewed the

numerous and lengthy briefs submitted by the parties, as well as the record on

appeal. Applying the standards set out above, we affirm the order dismissing the

amended complaint and closing the case for the same reasons stated in the district

court’s cogent and succinct order dated February 7, 2003.

      AFFIRMED. The mandate shall issue forthwith.


                                                   Entered for the Court



                                                   Michael W. McConnell
                                                   Circuit Judge




                                        -7-